Citation Nr: 1003152	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-34 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dermatitis (claimed as a skin rash), to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from November 1982 to January 
1992. He served in the Southwest Asia theater of operations 
during the Persian Gulf War from October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas which, in part, found that new and 
material evidence had not been submitted to reopen claims for 
service connection for hypertension and dermatitis (claimed 
as a skin rash).

The Veteran indicated on his October 2005 VA Form 9 that he 
wished to testify at a Board hearing.  He reiterated this 
hearing request in June 2007 correspondence.  However, in a 
subsequent June 2007 VA Form 9, the Veteran withdrew the 
hearing request.

In September 2007, the Veteran submitted a statement 
regarding a claim for entitlement to an earlier effective 
date for the award of service connection for a bilateral 
shoulder disorder.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action.

In March 2008 the Board issued a decision which, in part, 
found that new and material evidence had not been submitted 
to reopen claims for service connection for hypertension and 
dermatitis.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2009, the Court issued a decision vacating that 
portion of the Board's March 2008 decision with regard to the 
two issues noted on the title page of this decision and 
remanded these issues back to the Board for compliance with 
the August 2009 Court decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As outlined in the August 2009 Court Order, the Veteran has 
not received proper notice regarding the issues addressed in 
this remand.  

By July 1993 rating decision, the RO denied service 
connection for hypertension, essentially based on a finding 
that there was no showing of hypertension in service or to a 
compensable degree within the first year after service.  The 
RO also denied service connection for a skin disorder 
(claimed as a rash), essentially based on a finding that 
there was no showing of a skin disorder in service and no 
competent evidence linking any current skin disorder to 
service.  The Veteran did not appeal the July 1993 decision 
and it became final. 38 U.S.C.A. § 7105.

By May 1996 rating decision, the RO denied the claim for 
hypertension, based on a finding that there was no showing of 
hypertension in service or to a compensable degree within the 
first year after service, and denied the claim for a skin 
condition, based on a finding there was no showing of a skin 
disorder in service and no post-service skin condition that 
was related to service.  The RO also denied service 
connection for a skin condition as due to an undiagnosed 
illness, finding that a skin condition did not arise during 
service or to a compensable degree within two years after the 
last date of service in the Persian Gulf.  The Veteran 
appealed that decision.  In a January 1998 rating decision, 
the RO granted entitlement to a disability rating based on 
individual unemployability (TDIU).  In a statement received 
that same month, the Veteran indicated he was pleased with 
the award of TDIU and withdrew all other appeals.  Thus, the 
May 1996 RO rating decision became final, and is the last 
final disallowance of these claims. 38 U.S.C.A. § 7105.

To reopen these claims, the Veteran must submit new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  In claims 
to reopen previously denied claims, VA must provide a 
claimant with notice of what constitutes new and material 
evidence to reopen the claim.  VA's notice letter should 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).


Unfortunately, while the Veteran was informed of the 
requirement of submitting new and material evidence regarding 
the hypertension and skin disorder claims in July 2003 
correspondence, he was not informed of the reasons for the 
prior denial or the type of evidence which would support his 
claim to reopen; that is, competent evidence demonstrating a 
nexus between the Veteran's hypertension/skin disorder and 
military service.  Thus, the notice requirements in Kent, 
supra, were not met with regard to these two issues.  On 
remand, the Veteran should be provided with appropriate 
notice that complies with Kent.    

Accordingly, the case is REMANDED for the following action:

1.	Review the claims file and ensure that 
all notice obligations have been 
satisfied in accordance with the recent 
court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.  
Specifically, issue appropriate notice 
on the Veteran's application to reopen 
previously denied claims for service 
connection hypertension and dermatitis 
informing him of the reasons for the 
prior denial and the type of evidence 
which would support his claim to 
reopen, such as competent evidence 
demonstrating a nexus between the 
Veteran's hypertension/skin disorder 
and military service.  A copy of the 
notice letter should be included in the 
claims file.

2.	Readjudicate the Veteran's application 
to reopen previously denied claims for 
hypertension and dermatitis.  If the 
benefits sought on appeal remain 
denied, the Veteran should be provided 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


